Case: 14-60381      Document: 00513063528         Page: 1    Date Filed: 06/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60381
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 2, 2015
ERICK ARNOLDO RAMOS-HERNANDEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 963 224


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Erick Arnoldo Ramos-Hernandez, a native and citizen of El Salvador,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) dismissing his appeal from the denial of a motion to reopen his
in absentia removal proceedings. Denial of such motions is reviewed under “a
highly deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009). The BIA’s decision will be upheld “as long


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60381     Document: 00513063528     Page: 2   Date Filed: 06/02/2015


                                  No. 14-60381

as it is not capricious, without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.” Id.
      Ramos-Hernandez argues that the BIA erred in denying his motion to
reopen because he did not receive notice of the removal hearing. However, the
BIA’s finding that Ramos-Hernandez received notice of the removal
proceedings is supported by substantial evidence, including proof that Ramos-
Hernandez was personally served with the notice to appear and that the notice
of hearing was mailed to the address provided by Ramos-Hernandez.              As
evidenced by the notice to appear, Ramos-Hernandez was advised, in Spanish,
of his obligation to apprise the immigration court of any change in his address
and the consequences of failing to comply with this obligation.         While he
apparently relocated one month after his release from custody, there is no
indication that Ramos-Hernandez timely alerted immigration officials of his
change in address.     Because Ramos-Hernandez did not comply with his
obligation to keep his address current, his failure to do so precludes him from
relief. See 8 U.S.C. § 1229a(b)(5)(C)(ii); Gomez-Palacios, 560 F.3d at 360-61.
Ramos-Hernandez’s argument that his due process rights were violated lacks
merit. See Gomez-Palacios, 560 F.3d at 361 n.2. Accordingly, the BIA’s ruling
was not an abuse of discretion. Id. at 358.
      Ramos-Hernandez next contends that the BIA erred in finding that he
failed to demonstrate a material change in country conditions in El Salvador
since his October 2002 removal hearing. A motion to reopen is not subject to
time and number limitations if the request for relief “is based on changed
country conditions arising in the country of nationality or the country to which
removal has been ordered, if such evidence is material and was not available




                                        2
    Case: 14-60381      Document: 00513063528     Page: 3   Date Filed: 06/02/2015


                                  No. 14-60381

and would not have been discovered or presented at the previous proceeding.”
8 U.S.C. § 1229a(c)(7)(C)(ii).
      The materials Ramos-Hernandez submitted with his motion to reopen
show a continuation of the social strife and violence that have persisted in
El Salvador since its civil war, which ended in 1992. The evidence, however,
does not show a material change in country conditions between Ramos-
Hernandez’s October 2002 removal hearing and his November 2012 motion to
reopen. See, e.g., Zhang v. Holder, 487 F. App’x 949, 951-52 (5th Cir. 2012).
Moreover, Ramos-Hernandez has failed to compare in any meaningful way the
conditions at the time of his removal hearing and his motion to reopen to
support his claim that conditions in El Salvador are materially worse. See
Panjwani v. Gonzales, 401 F.3d 626, 633 (5th Cir. 2005). Thus, the BIA did
not abuse its discretion in dismissing the appeal of the denial of the motion to
reopen, and we need not reach his argument that he established prima facie
eligibility for relief from removal. See id. at 632-33.
      Finally, Ramos-Hernandez contends that the BIA abused its discretion
in declining to exercise its sua sponte authority to reopen his removal
proceedings.       Because 8 C.F.R. § 1003.2(a) provides the BIA and the
immigration judge with complete discretion in determining whether to sua
sponte reopen removal proceedings, we lack jurisdiction to review Ramos-
Hernandez’s challenge to the BIA’s refusal to do so. See Ramos-Bonilla v.
Mukasey, 543 F.3d 216, 219-20 (5th Cir. 2008). Ramos-Hernandez’s argument
that the BIA’s refusal to sua sponte reopen his removal proceedings violated
his due process rights is unavailing. See Ahmed v. Gonzales, 447 F.3d 433, 440
(5th Cir. 2006).
      Ramos-Hernandez’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction.



                                        3